UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1639


DIANNE G. NICKLES,

                    Plaintiff - Appellant,

             v.

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

                    Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. L. Patrick Auld, Magistrate Judge. (1:17-cv-01027-LPA)


Submitted: April 22, 2020                                          Decided: June 4, 2020


Before MOTZ and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dianne G. Nickles, Appellant Pro Se. James Scott Lewis, BUTLER SNOW LLP,
Wilmington, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dianne G. Nickles appeals the magistrate judge’s orders denying relief on Nickles’

claims against State Farm Mutual Automobile Insurance Company for negligence and

breach of contract. *   We have reviewed the record and find no reversible error.

Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated

by the magistrate judge. Nickles v. State Farm Mut. Auto. Ins. Co., No. 1:17-cv-01027-

LPA (M.D.N.C. Aug. 31, 2018 & May 15, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




       *
        The parties consented to proceed before a magistrate judge pursuant to 28 U.S.C.
§ 636(c) (2018).

                                            2